COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                          §

 JESUS SOLIS,                                 §              No. 08-17-00007-CR

                      Appellant,              §                 Appeal from the

 v.                                           §               120th District Court

 THE STATE OF TEXAS,                          §            Of El Paso County, Texas

                      State.                  §               (TC# 20130D02293)

                                            §
                                          ORDER

       The Court GRANTS the Appellant’s fifth motion for extension of time within which to

file the brief until November 16, 2017. NO FURTHER MOTIONS FOR EXTENSION OF

TIME TO FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Charles L. Roberts, Appellant’s attorney, prepare

the Appellant’s brief and forward the same to this Court on or before November 16, 2017.

       IT IS SO ORDERED this 2nd day of October, 2017.



                                                    PER CURIAM


Before McClure, C.J., Rodriguez, and Palafox, JJ.